DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa (US 4,597,372).
Regarding claim 1, Furukawa discloses an oil mist separator (title) for an internal combustion engine, the oil mist separator comprising: a cylinder head cover; a baffle plate 26 fixed to an inner surface of the cylinder head cover 7, a section between the cylinder head cover and the baffle plate 26 defining an oil separation chamber that separates oil from blow-by gas in the internal combustion engine (Fig. 7-9, shown baffle plate 26 separates into an area for a separation chamber); and a cam spray plate 14 fixed to a surface of the baffle plate 26 opposite to the cylinder head cover (Fig. 7, plate 14 being fixed opposite of the cylinder head of plate 26 being fixed to it at its ends), the cam spray plate defining an oil passage 18 through which oil is supplied to a camshaft of the internal combustion engine 
Regarding claim 2, Furukawa discloses the oil mist separator according to claim 1, wherein the baffle plate portion includes at least one fixed portion fixed to the baffle plate (Fig. 1 and 7, the baffle plate has an edge portion which is fixed to the baffle plate portion).
Regarding claim 4, Furukawa discloses the oil mist separator according to claim 2, wherein the at least one fixed portion includes fixed portions spaced apart from each other, and a discharge portion is arranged between the fixed portions so that oil in a gap between the baffle plate portion and the baffle plate is discharged through the discharge portion (Fig. 7, shown fixed portions being at the edges so that a gap is between the portions to create an area for oil to flow through).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa.
Regarding claim 3, Furukawa discloses the oil mist separator according to claim 2, but fails to disclose wherein the cylinder head cover 7, the baffle plate 26, and the cam spray plate 14 are made of plastic, the cylinder head cover is fixed to the baffle plate through welding, the baffle plate is fixed to the cam spray plate through welding, the fixed portion is fixed to the baffle plate through welding, and the fixed portion overlaps a weld part in a thickness direction of the baffle plate, the cylinder head cover and the baffle plate being welded to each other by the weld part.
While Furakawa fails to disclose the particular material its parts are made from, examiner takes official notice that it is sufficiently old and well-known in the art of engines to produce parts, particularly plates and covers, from plastics (especially thermoplastics and thermoplastic resins), that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Furakawa to be composed of these materials as it would have aided in ease of manufacturing and cost reduction. Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Leshin concerned producing a container from a known plastics and was held to be obvious. In this case, producing a known device of Furukawa from known plastics would also be a case of obviousness.
Further, with regards to the parts being attached by welding (e.g. vibration welding), this amounts to nothing more than a product-by-process claim limitation. Though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. Essentially, whether the two parts are attached by welding or some other process is immaterial to the actual finished products functionality and structure, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/               Primary Examiner, Art Unit 3747